 


EMPLOYMENT AGREEMENT

 

 

                This Employment Agreement (“Agreement”) is entered into as of
this 20th day of January, 2003 (the “Effective Date”), by and between Equity
Residential, a Maryland real estate investment trust (“Company”), and Bruce W.
Duncan (the “Executive”).

 

RECITALS

 

                Company desires to employ the Executive as President and Chief
Executive Officer of Company, and the Executive desires to accept such
employment, on the terms and conditions hereinafter set forth.

 

                In consideration of the mutual covenants contained herein, and
intending to be legally bound, Company and the Executive agree as follows:

 

1.                                      Employment and Duties.

 

a.             Employment.  Subject to all of the terms and conditions of this
Agreement, the Company agrees to employ the Executive as its President and Chief
Executive Officer for the Employment Period, and the Executive accepts such
employment.

 

b.             Duties.  On and after the Employment Date, as President and Chief
Executive Officer of the Company, Executive will have overall charge and
responsibility for the business and affairs of the Company in accordance with
the by-laws of the Company and its custom and practice for such officer’s
position, and will perform such other duties as he is reasonably directed to
perform by the Board of Trustees of Equity (the “Board”) not inconsistent with
the foregoing.  Executive shall perform such duties at the Company’s
headquarters located in Chicago, Illinois.  During the term of Executive’s
employment as Chief Executive Officer, the Company shall re-nominate Executive
for re-election to the Board; provided, Executive shall promptly submit his
resignation from the Board upon a termination of his employment for any reason.

 

c.             Scope.  While the Executive is employed by the Company hereunder,
Executive will devote substantially all of his business time, attention, skills
and efforts to the business and affairs of the Company and the performance of
his duties under this Agreement.  The Executive acknowledges that his duties and
responsibilities under this Agreement will require his full-time business
efforts and agrees that he will not engage in any other business activity or
have any business pursuits or interests which materially interfere or conflict
with the performance of the Executive’s duties under this Agreement. 
Notwithstanding the foregoing, the parties agree that during the Employment
Period, Executive may serve on civic or charitable boards or committees and up
to two (2) corporate boards (in addition to the Board of the Company and
Wellsford Real Properties, Inc.) so long as such activities do not materially
interfere with the performance of the Executive’s duties under this Agreement.

 

2.                                      Definitions.

 

a.             Accrued Compensation.  “Accrued Compensation” shall mean an
amount which shall include all amounts earned or accrued through the
“Termination Date” (as

 

 

--------------------------------------------------------------------------------


 

defined below) but not paid as of the Termination Date including: (i) Base
Salary, (ii) reimbursement for reasonable and necessary expenses incurred by the
Executive on behalf of the Company during the period ending on the Termination
Date, (iii) vacation and sick leave pay (to the extent provided by Company
policy or applicable law), (iv) incentive compensation (other than the “Pro Rata
Bonus”; and (v) 100% of any Target Bonus (as defined at Section 4(b)) with
respect to the Company’s fiscal year ended prior to the Termination Date.

 

b.             Base Amount.  “Base Amount” shall mean the Executive’s annual
Base Salary at the rate in effect on the Termination Date.

 

c.             Bonus Amount.  “Bonus Amount” shall mean the annual average of
the cash bonus paid to the Executive or due to Executive as Accrued Compensation
under subsection 2(a)(v) (including in all cases amounts that would have been
paid if they had not been deferred) under the Company’s annual incentive bonus
plan for the two years immediately preceding the year in which the Executive’s
employment terminates.  If the Executive’s employment is terminated prior to the
payment of the 2003 and 2004 calendar year bonuses, “Bonus Amount” shall mean
100% of the Executive’s Target Bonus for such year of termination.

 

d.             Cause.  A termination of employment is for “Cause” if the
Executive has been convicted of a felony involving fraud or dishonesty or the
termination is evidenced by a resolution adopted in good faith by at least
two-thirds of the Board that the Executive: (i) intentionally and continually
failed substantially to perform his reasonably assigned duties with the Company
(other than a failure resulting from the Executive’s incapacity due to physical
or mental illness or from the Executive’s assignment of duties that would
constitute “Good Reason” as hereinafter defined) which failure continued for a
period of at least thirty (30) days after a written notice of demand for
substantial performance has been delivered to the Executive specifying the
manner in which the Executive has failed substantially to perform or (ii)
intentionally engaged in conduct which is demonstrably and materially injurious
to the Company; provided, however, that no termination of the Executive’s
employment shall be for Cause as set forth in clause (ii) above until (x) there
shall have been delivered to the Executive a copy of a written notice setting
forth that the Executive was guilty of the conduct set forth in clause (ii) and
specifying the particulars thereof in detail and (y) the Executive shall have
been provided an opportunity to be heard in person by the Board (with the
assistance of the Executive’s counsel if the Executive so desires).  Neither an
act nor a failure to act, on the Executive’s part shall be considered
“intentional” unless the Executive has acted or failed to act with a lack of
good faith and with a lack of reasonable belief that the Executive’s action or
failure to act was in the best interest of the Company.  Notwithstanding
anything contained in this Agreement to the contrary, no failure to perform by
the Executive after a Notice of Termination is given by the Executive shall
constitute Cause for purposes of this Agreement.

 

e.             Company.  The “Company” shall include the Company’s “Successors
and Assigns”.

 

f.              Disability.  “Disability” shall mean a physical or mental
infirmity that entitles the Executive to benefits under the Company sponsored
long-term disability plan in which he participates.

 

g.             Good Reason.  “Good Reason” shall mean the occurrence of any of
the events or conditions described in subsections (i) through (vi) hereof:

 

 

2

--------------------------------------------------------------------------------


 

(i)            a change in the Executive’s status, position or responsibilities
(including reporting responsibilities) which, in the Executive’s reasonable
judgment, represents a substantial adverse change from his status, position or
responsibilities; or the assignment to the Executive of any duties or
responsibilities which, in the Executive’s reasonable judgment, are inconsistent
with his status, title, position or responsibilities; but specifically excluding
any action in connection with the termination of Executive’s employment for
Disability, Cause, as a result of his death or by the Executive other than for
Good Reason;

 

(ii)           a reduction in the Executive’s Base Salary or any failure to pay
the Executive any compensation or benefits to which he is entitled within thirty
(30) days of written notice thereof;

 

(iii)          the Company’s requiring the Executive to be based at any place
outside a 30-mile radius from the Executive’s principal location of business in
Chicago, Illinois immediately prior to relocation, except for travel reasonably
required in the performance of the Executive’s responsibilities;

 

(iv)          the insolvency or the filing (by any party, including the Company)
of a petition for bankruptcy of the Company, which petition is not dismissed
within sixty (60) days;

 

(v)           any material breach by the Company of any provision of this
Agreement which is not cured within thirty (30) days of written notice to the
Company of such breach;

 

(vi)          any purported termination of the Executive’s employment for Cause
by the Company which does not comply with the terms of this Agreement; or

 

(vii)         the failure of the Company to obtain an agreement, reasonably
satisfactory to Executive, from any Successors and Assigns to assume and agree
to perform this Agreement as contemplated in Section 8(i) hereof.

 

h.             Notice of Termination.  “Notice of Termination” shall mean a
written notice of termination from the Company of the Executive’s employment
which indicates a specific termination provision in this Agreement relied upon
and which sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated.

 

i.              Pro Rata Bonus.  “Pro Rata Bonus” shall mean an amount equal to
100% of the Executive’s Target Bonus that the Executive would have been eligible
to receive for the Company’s fiscal year in which the Executive’s employment
terminates, multiplied by a fraction, the numerator of which is the number of
days in such fiscal year through the Termination Date and the denominator of
which is 365.

 

j.              Successors and Assigns.  “Successors and Assigns” shall mean a
corporation or other entity acquiring all or substantially all the voting
securities, assets or business of the Company whether by operation of law or
otherwise, and any affiliate of such Successors and Assigns.

 

 

3

--------------------------------------------------------------------------------


 

k.             Termination Date.  “Termination Date” shall mean (a) in the case
of the Executive’s death, his date of death, (b) in the case of Good Reason, the
last day of his employment and (c) in all other cases, the date specified in the
Notice of Termination or if no Notice of Termination is sent, the last day of
his employment; provided, however, that if the Executive’s employment is
terminated by the Company due to Disability, the date specified in the Notice of
Termination shall be the 30th day after receipt of the Notice of Termination by
the Executive, provided that the Executive shall not have returned to the
full-time performance of his duties within 30 days after such receipt.

 

3.             Term.

 

                Subject to earlier termination in accordance with Section 5
below, Executive’s employment as President and Chief Executive Officer of the
Company pursuant to the terms of this Agreement will become effective on January
1, 2003 (the “Employment Date”) and will have a term of four (4) years through
December 31, 2006; and provided, however, the term of employment shall
automatically be extended for one additional year as of January 1, 2007, and
shall be renewed annually thereafter (such entire continuous period of
employment being the “Employment Period”), unless, no later then ninety (90)
days prior to the end of the Employment Period, either party provides to the
other party in writing notice not to extend the Employment Period.

 

4.             Compensation.

 

a.             Base Salary.  During the Employment Period, the Company will pay
the Executive a base salary (the “Base Salary”) at an initial rate of $750,000
per year in accordance with the Company’s standard payroll practices.  The Base
Salary will be reviewed, at the times and pursuant to the procedures used in
connection with considering base salary adjustments for the Company’s other
senior executives as part of the normal salary administration program by the
Compensation Committee of the Board (the “Committee”), for the purpose of
considering increases in the Executive’s Base Salary in light of the Committee’s
executive compensation philosophy statement then in effect, the performance by
the Executive of his duties under this Agreement, and base salaries of chief
executive officers of companies in the peer group identified by the Committee in
its executive compensation policy.  Base Salary will not be decreased during the
term of Executive’s employment.

 

b.             Annual Cash Bonus.  In addition to other compensation to be paid
under this Section 4, the Executive will be eligible to receive a target annual
cash bonus for each year during the Employment Period, to be administered by the
Board under the Company’s annual incentive bonus plan.  The Executive’s target
annual cash bonus, which will not be decreased during the term of Executive’s
employment, will be $1,080,000 for 2003 and 144% of Base Salary for all years
thereafter (the “Target Bonus”).  The criteria for achievement of Executive’s
target bonus shall be determined using the same criteria determined by the
Committee for achievement of target bonuses for other senior executives.

 

c.             Long Term Incentive Plans.  In addition to other compensation to
be paid under this Section 4, the Executive will be eligible to receive an
annual long term incentive award of stock options, restricted stock and/or
performance units under the Company’s long term incentive plans.  The
Executive’s target long-term incentive award, which will not be decreased during
the term of Executive’s employment, is $4,500,000 for 2003 and 246% of the
Executive’s targeted cash compensation (i.e., Base Salary plus Target Bonus) for
each year

 

 

4

--------------------------------------------------------------------------------


 

thereafter.  The number of stock options, restricted shares and performance
share units, the allocation between stock options, restricted shares and
performance share units, the vesting thereof and the “target” criteria shall be
determined using the same criteria determined by the Committee in its other
senior executive compensation grants for each such year.

 

d.             Other Benefits.  In addition to other compensation to be paid
under this Section 4, the Executive will be entitled to five (5) weeks of paid
vacation each year, a Company paid non-golf club membership, reimbursement for
first class travel, if he uses this option, on business related trips. 
Executive shall also be eligible to participate in all other benefit and
perquisite plans, practices and programs maintained by Company as are made
available to its senior executives, as those plans, practices and programs may
be amended, supplemented, replaced or terminated from time to time.  Any
provision of any plan, program, practice or policy of the Company (other than
Executive’s Deferred Compensation Agreement), or any award or grant of incentive
compensation to Executive, now existing or as hereafter may be adopted, amended
or modified, to the contrary notwithstanding, upon the Executive’s continuous
employment with the Company through December 31, 2006, he will be deemed to have
attained a sufficient age and years of service for retiree eligibility under all
Company incentive and benefit plans, programs and practices (including, without
limitation, (x) continued exercisability of stock options at the most senior
tier upon a termination of employment, but not less than the lesser of five
years or the remaining term of the grant and (y) upon Executive’s retirement on
or after such date, all outstanding performance shares shall fully vest and
shall be immediately payable at the greater of (1) the 100% target level or (2)
the number of shares earned as calculated through the date of retirement),
specifically excluding (i) Executive’s Deferred Compensation Agreement, and (ii)
the General Retirement Benefits Agreement, dated March 14, 2002, between the
Executive and the Company (which agreement shall remain in force hereafter in
accordance with its terms).

 

e.             Reimbursement of Business Expenses.  The Company agrees to
reimburse the Executive for all reasonable out-of-pocket business expenses
incurred by the Executive on behalf of the Company in accordance with the
standard policies and procedures of the Company relating to reimbursement of
business expenses.

 

f.              Taxes.  All compensation payable to the Executive pursuant to
this Agreement is stated in gross amount and will be subject to all applicable
withholding and normal payroll taxes.

 

g.             No Trustee Fees.  The Executive will not receive any additional
compensation for serving as a Trustee of the Company.

 

5.             Termination.

 

a.             Mutual Agreement.  The Executive’s employment hereunder may be
terminated at any time by mutual agreement on terms to be negotiated at the time
of such termination.

 

b.             Death or Disability.  The Executive’s employment will terminate
automatically upon the Executive’s death.  If the Company determines in good
faith that the Disability of the Executive has occurred, subject to the
respective continuing obligations of the Company and the Executive under this
Agreement, the Company has the right to terminate the Executive’s employment
under this Agreement by notice pursuant to Section 5(e) below.

 

 

5

--------------------------------------------------------------------------------


 

c.             By the Company.  Subject to the respective continuing obligations
of the Company and the Executive under this Agreement, the Company has the right
to terminate the Executive’s employment under this Agreement for Cause, or
without Cause, by notice pursuant to Section 5(e) below.

 

d.             By the Executive.  Subject to the respective continuing
obligations of the Company and the Executive under this Agreement, the Executive
has the right to terminate his employment under this Agreement for Good Reason,
or without Good Reason, by notice pursuant to Section 5(e) below.

 

e.             Notice of Termination.  Any termination of the Executive’s
employment by the Company or by the Executive (other than termination upon the
Executive’s death, which does not require notice) must be communicated by
written Notice of Termination to the other party hereto given in accordance with
the notice provisions of this Agreement.  For purposes of this Agreement, a
“Notice of Termination” means a notice which (i) indicates the specific
termination provision of this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provisions so indicated and
(iii) if the Termination Date is other than the date of receipt of such notice,
specifies the Termination Date (which date will not be less than thirty (30)
days after the giving of such notice).  The failure by Company or the Executive
to set forth in the Notice of Termination any fact or circumstance that
contributes to a showing of the basis for termination will not waive any right
of such party hereunder or preclude such party from asserting such fact or
circumstance in enforcing his or its rights hereunder.

 

6.             Compensation Upon Termination.

 

                The Executive shall be entitled to the following compensation
and benefits upon his termination of employment with the Company:

 

a.             If the Executive’s employment with the Company shall be
terminated: (i) by the Company for Cause or (ii) by the Executive other than for
either Good Reason or Disability, then the Company shall pay to the Executive
the Accrued Compensation and, if such termination is other than by the Company
for Cause, the Pro Rata Bonus.  If the Executive’s employment with the Company
shall be terminated within thirty-six (36) months following a Change In Control,
the Executive shall be entitled to the compensation and benefits provided him
under his Change In Control Agreement with the Company dated March 14, 2002 as
hereafter may be amended by the parties (“Change In Control Agreement”).

 

b.             If the Executive’s employment with the Company shall be
terminated for any reason other than as specified in Section 3(a), the Executive
shall be entitled to the following compensation and benefits:

 

(i)            the Company shall pay the Executive all Accrued Compensation and
a Pro-Rata Bonus;

 

(ii)           the Company shall pay the Executive as severance pay and in lieu
of any further compensation for periods subsequent to the Termination Date, in a
single payment an amount in cash equal to two and one half (2.5) times the sum
of (A) the

 

 

6

--------------------------------------------------------------------------------


 

Base Amount and (B) the Bonus Amount (in each case determined without regard for
any reduction thereof constituting “Good Reason”);

 

(iii)          for thirty (30) months following the Termination Date, (the
“Continuation Period”), the Company shall at its expense continue on behalf of
the Executive and his dependents and beneficiaries the health insurance benefits
provided to similarly situated executives who continue in the employ of the
Company during the Continuation Period.  The Company’s obligation hereunder with
respect to the foregoing benefits shall be limited to the extent that the
Executive obtains any such benefits pursuant to a subsequent employer’s benefit
plans, in which case the Company may reduce the coverage of any benefits it is
required to provide the Executive hereunder as long as the aggregate coverages
and benefits of the combined benefits plans is no less favorable to the
Executive than the coverages and benefits required to be provided hereunder. 
Any COBRA benefit rights (Federal or state) of Executive, his dependents and
beneficiaries shall commence immediately following the Continuation Period. 
This subsection (iii) shall not be interpreted so as to limit any benefits to
which the Executive, his dependents or beneficiaries may be otherwise entitled
under any of the Company’s employee benefit plans, programs or practices or
applicable law following the Executive’s termination of employment;

 

(iv)          all theretofore unvested stock options, restricted stock and other
awards issued to the Executive pursuant to the Company’s Share Option and Share
Award Plan and/or Share Incentive Plan, and any other incentive or successor
plan in which the Executive participates, shall immediately vest, with any
performance shares fully vesting and immediately payable at the greater of (x)
the 100% target level or (y) the number of shares earned as calculated through
the date of termination; and the Executive shall have the balance of the ten
year option period to exercise any vested options held by him at the time of his
termination; provided, in the event of Executive’s death, Executive’s stock
options shall be exercisable for the shorter period of (1) three (3) years or
(2) the unexpired stated exercise period under the stock option grant.

 

c.             The amounts provided for in Sections 6(a) and 6(b)(i) and (ii)
shall be paid in a single lump sum cash payment in immediately available funds
within ten (10) business days of the Termination Date.

 

d.             The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to the Executive in any subsequent employment except as
provided in Section 6(b)(iii).

 

e.             The Executive’s entitlement to any other compensation or benefits
or any indemnification shall be determined in accordance with the Company’s
employee benefit plans and other applicable programs, policies and practices, as
provided at Section 4(d) hereof, or any indemnification agreement in effect on
the Effective Date (or as such indemnification agreement may be amended
hereafter, provided that such amendment is more favorable to Executive). 
Without limiting the foregoing provisions of this Section 6(e), if Executive’s
employment is terminated by the Company or Executive due to Disability or
Executive’s employment terminates due to his death, then Executive shall not be
entitled to any amounts set forth in Section 6(b)(ii) or, except as required by
law, in Section 6(b)(iii).

 

 

7

--------------------------------------------------------------------------------


 

7.             Non-Competition.

 

a.             Non-Compete; Non-solicitation.  Except for a termination of
employment in which compensation and benefits are paid under the Change In
Control Agreement, during the Employment Period and for a period of two and
one-half (2.5) years after termination of the Executive’s employment hereunder,
(i) the Executive will not become a consultant to, or an officer, employee,
agent, advisor, principal, partner, director or substantial stockholder of any
company or entity engaged in the multi-family apartment rental or development
business and (ii) the Executive will not, directly or indirectly, for the
benefit of any company or entity solicit the employment or services of, hire, or
assist in the hiring of any person eligible for the Company’s incentive bonus
plan.  For the purpose of this Section 7(a) Executive shall not be a
“substantial stockholder” of any publicly traded company or entity in which he
beneficially owns not more than 5% of the outstanding common stock (on a fully
diluted basis).

 

b.             Acknowledgment.  The Executive has carefully read and considered
the provisions of this Section 7 and agrees that the restrictions set forth in
this Section 7 (including the period of restriction, scope of activity to be
restrained and the geographical scope) are fair and reasonable and are
reasonably required for the protection of the interests of the Company, its
officers, directors, employees, creditors and stockholders.  The Executive
understands that the restrictions contained in this section may limit his
ability to engage in a business similar to that of the Company’s, but
acknowledges that he will receive sufficiently high compensation and other
benefits hereunder to justify such restrictions.

 

c.             No Adequate Remedy.  The Executive understands that if he fails
to fulfill his obligations under this Section 7, the Company will suffer
irreparable injury, and the damages to the Company would be very difficult to
determine.  Therefore, in addition to any other rights or remedies, the
Executive agrees that the Company will be entitled to a temporary, preliminary,
and permanent injunction enjoining or restraining the Executive from any such
violation or threatened violation, without the necessity of proving the
inadequacy of monetary damages or the posting of any bond or security.  The
Executive hereby consents to specific enforcement of Section 7 of this Agreement
by the Company through an injunction or restraining order issued by any state or
federal court of competent jurisdiction.  The Executive further acknowledges and
agrees that due to the uniqueness of his services and confidential nature of the
confidential information he possesses or will possess during the Employment
Period, the covenants set forth herein are reasonable and necessary for the
protection of the business and the goodwill of the Company.

 

8.             Miscellaneous.

 

a.             Reimbursement of Professional Fees.  Company will pay on the
Executive’s behalf all bills rendered to the Executive by the Executive’s
attorneys, accountants and other advisors in connection with the negotiation and
execution of this Agreement; provided, however, that the amount of professional
fees payable hereunder will not exceed $15,000.

 

b.             No Guaranteed Employment.  The Executive and the Company
acknowledge that the employment of the Executive by the Company is “at will” and
may be terminated by either the Executive or the Company at any time, subject,
however to the rights of

 

 

8

--------------------------------------------------------------------------------


 

the Executive provided herein or in any other agreement entered into by the
Executive and the Company in the event of any such termination.

 

c.             Full Satisfaction; Waiver and Release.  As a condition to
receiving the payments and benefits hereunder, the Executive shall execute a
document in customary form, releasing and waiving any and all claims, causes of
actions and the like against the Company and its successors, shareholders,
officers, trustees, agents and employees, regarding all matters relating to the
Executive’s service as an employee of the Company or any affiliates and the
termination of such relationship.  Such claims include, without limitation, any
claims arising under Age Discrimination in Employment Act of 1967, as amended
(the “ADEA”); Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991, as amended; the Equal Pay Act of 1962; the American
Disabilities Act of 1990; the Family Medical Leave Act, as amended; the Employee
Retirement Income Security Act of 1974, as amended; or any other federal, state
or local statute or ordinance, but exclude any claims that arise out of an
asserted breach of the terms of this Agreement and any benefits payable to
Executive under the Company’s benefit plans, practices and programs in which he
participates.

 

d.             Waiver   No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and the Company.  No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provisions of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  No agreement or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.

 

e.             Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Illinois without giving
effect to the conflict of laws principles thereof.  Any action brought by any
party to this Agreement shall be brought and maintained in a court of competent
jurisdiction in Cook County in the State of Illinois.

 

f.              Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

 

g.             Entire Agreement.  This Agreement constitutes the entire
agreement between the parties hereto and supersedes all prior agreements, if
any, understandings and arrangements, oral or written, between the parties
hereto with respect to the subject matter hereof, specifically excluding the
Deferred Compensation Agreement between Executive and the Company dated of even
date herewith, the Change in Control Agreement, and the provisions of the March
14, 2002 Employment Agreement dealing with Executive’s 2002 compensation, all of
which shall remain in full force and effect.

 

h.             Notices.  All notices and other communications under this
Agreement must be in writing and must either be delivered personally or sent by
first class mail, certified or registered with return receipt requested, postage
prepaid; if to the Company, to the attention of the General Counsel at 2 North
Riverside Plaza, Suite 400, Chicago, IL 60606; and if to the Executive, at his
address most recently on file with the Company, or such other address as either
party may specify by like notice.

 

 

9

--------------------------------------------------------------------------------


 

i.              Successors; Binding Agreement.  This Agreement shall be binding
upon and shall inure to the benefit of the Company, its Successors and Assigns,
and the Company shall require any Successors and Assigns (other than by
operation of law in connection with a merger or consolidation, which requirement
shall be deemed satisfied upon such merger or consolidation) to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession or
assignment had taken place.  Neither this Agreement nor any right or interest
hereunder shall be assignable or transferable by the Executive, his
beneficiaries or legal representative, except by will or by the laws of descent
and distribution or as otherwise provided herein.  This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal personal
representative.

 

                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the day and year first above written.

 

 

 

 

COMPANY:

 

 

 

EQUITY RESIDENTIAL, a Maryland real estate investment trust

 







 

 

 

By:

/s/Bruce C. Strohm

 

 

 

Bruce C. Strohm, Executive Vice President
and General Counsel

 

 






 

EXECUTIVE:

 







 

/s/Bruce W. Duncan

 

Bruce W. Duncan

 

 

 

10

--------------------------------------------------------------------------------